DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections
2.	Claims 6, 17 are objected to because of the following informalities:  
	The element “y” in the equations recited in claims 6 and 17 is not defined.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 8-10, 12-14, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parshin et al (US 20200279145 A1, hereinafter referred to as Parshin) in view of Xiao et al (Joint Modeling of Event Sequence and Time Series with Attentional Twin Recurrent Neural Networks, hereinafter referred to as Xiao).
		Re claim 1, Parshin teaches a method for determining radio-frequency identification (RFID) tag proximity groups (Abstract), comprising:
	(i) receiving RFID tag readings from a plurality of RFID tags (reference RFID tag 108, package RFID tag 112, Fig. 1-2) (Par 0016-0018, Par 0020-0021, Par 0023-0024, Par 0030, Par 0033-0038, Par 0042);
	(ii) determining signal strengths of the RFID tag readings (RSSI/received power of the reference RFID tag 108, package RFID tag 112) (Par 0016-0018, Par 0030, Par 0033-0038, Par 0042);
	(iii) determining pairs of RFID tags based on the RFID tag readings (determining distance between the package RFID tag 112 and each reference RFID tag 108 and thereby, package RFID tag 112 and each reference RFID tag create pairs of RFID tags) (Fig. 1, Fig. 3-6, Par 0016-0018, Par 0030, Par 0033-0038, Par 0041-0042, Par 0044-0050); and
	(iv) implementing a 
		Parshin discloses to implement twin machine learning tools (ML tool 414, 418, Fig. 4) to determine the location of a package RFID tag. It is also known that recurrent neural network (RNN) is a machine learning tool. 
		Parshin discloses to implement machine learning tool but does not explicitly disclose to implement a specific machine learning tool such as a twin recurrent neural network (RNN).
		Xiao teaches to implement a twin recurrent neural network (RNN) (Fig. 1, Fig. 3, Pg. 2, Col 1, Line 26-41, Pg. 2, Col 2, Line 1-25, Sec-3.2 Infectivity matrix based attention mechanism, Pg. 4-6). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Parshin by implementing a specific machine learning tool such as a twin recurrent neural network (RNN), as taught by Xiao for the purpose of providing better prediction accuracy, as taught by Xiao (Pg. 9, Col 1, Line 1-9).
		Parshin discloses that RFID signals from RFID tags are unstable and vary over time due to environmental factors and other atmospheric phenomena (Par 0014). Xiao discloses that the occurrence of events and event timestamps interact with each other and it is necessary to jointly model the event sequences and time series data (timestamps of the events) in a twin recurrent neural networks (RNN) to capture the underlying network dynamics/variability (Reference Xiao, Abstract, Pg. 1, Col 2, Line 1-24, Pg. 2, Col 2, Line 7-25). 
		Parshin in view of Xiao is capable of implementing a twin recurrent neural network (RNN) and it would have been obvious to do so to jointly model the RFID tag signals with the time series data to properly capture the underlying network dynamics/variability and provide a better prediction accuracy, as taught by Xiao (Abstract, Pg. 9, Col 1, Line 1-9).
		Claim 12 recites a computer system performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 20 recites a computer program product comprising a non-transitory computer readable storage medium having program instructions to be executed by a computing device to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 13, Parshin teaches to receive RFID tag readings and feeding the readings to the machine learning tool (Par 0016-0018, Par 0020-0021, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042).
		Parshin does not explicitly disclose that before feeding the RFID tag readings as input to the twin RNN, dividing a decision window into multiple time slots, wherein each of the multiple time slots has a duration such that each of the plurality of RFID tags is defined as quasi-stationary. 
		Xiao teaches that before feeding the 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Parshin by including the step that before feeding the readings/data as input to the twin RNN, dividing a decision window into multiple time slots, wherein each of the multiple time slots has a duration  such that each of the plurality of stationary, as taught by Xiao for the purpose of providing better prediction accuracy, as taught by Xiao (Pg. 9, Col 1, Line 1-9).
		Parshin in view of Xiao discloses to implement a twin RNN and therefore, Parshin in view of Xiao is capable of dividing a decision window into multiple time slots, before feeding the RFID tag readings as input to the twin RNN, wherein each of the multiple time slots has a duration such that each of the plurality of RFID tags is defined as quasi-stationary and it would have been obvious to do so to properly execute joint modeling of time varying RFID signals to provide better prediction accuracy, as taught by Xiao (Pg. 9, Col 1, Line 1-9). 		
		Re claims 3, 14, Parshin teaches to receive RFID tag readings (Par 0016-0018, Par 0020-0021, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042).
		Parshin does not explicitly disclose to apply an attention mechanism to summarize the RFID readings in each time slot to ensure that reliable readings are emphasized while filtering out noisy reports.
		Xiao teaches to apply an attention mechanism to summarize the zzi in each time segment t1, t2…tj, Fig. 2) (Fig. 2, Abstract, Sec-3.2 Infectivity matrix based attention mechanism, Pg. 4-6). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Parshin by including the step to apply an attention mechanism to summarize the by Xiao for the purpose of providing better prediction accuracy, as taught by Xiao (Pg. 9, Col 1, Line 1-9).
		Parshin in view of Xiao discloses to implement a twin RNN and therefore, Parshin in view of Xiao is capable of applying an attention mechanism to summarize the RFID readings in each time slot to ensure that reliable readings are emphasized while filtering out noisy reports and it would have been obvious to do so to properly execute joint modeling of time varying RFID signals to provide better prediction accuracy, as taught by Xiao (Pg. 9, Col 1, Line 1-9). 	
		Re claims 5, 16, Parshin teaches to determine the distance similarity over time based on a reference tag (Euclidean distance between reference RFID tag and package RFID tag within a threshold) (Fig. 1, Fig. 3-6, Par 0016-0018, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042, Par 0049-0050).
		Re claims 8, 19, Parshin teaches that determining the at least one proximity group to include groups of stationary tags (Reference RFID tag 108) and groups of mobile tags (Package RFID tags) (Fig. 1-2, Par 0016-0018, Par 0020-0021, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042).
		Re claim 9, Parshin teaches to receive the RFID tag readings from multiple RFID readers (PLE coefficients determined for multiple RFID antennas associated with multiple readers) placed to allow overlap to eliminate coverage gaps (Fig. 1-2, Fig. 4, Par 0016-0018, Par 0020-0021, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042).
		Re claim 10, Parshin teaches to apply a decision window as an interval in which a proximity between at least one pair of RFID tags is estimated (detecting the location of package RFID tag by determining the reference RFID tag nearest to the package RFID tag) based on a feature vector that includes at least one reading attribute selected from a group including a timestamp (time interval to update PLE coefficients, decay coefficients), a phase, a Doppler shift and a received signal strength (RSSI/received power of the reference RFID tag 108, package RFID tag 112) (Fig. 1, Fig. 3-6, Par 0016-0018, Par 0023-0024, Par 0030, Par 0033-0038, Par 0041-0042, Par 0044-0050).
5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parshin and Xiaoas applied to claim 1 above and further in view of Lauira et al (US 20190122196 A1, hereinafter referred to as Lauira).
		Re claim 11, Parshin does not explicitly disclose to use the at least one proximity group of RFID tags to determine at least one of: hidden purchase behaviors of consumers, popular purchase paths the consumers, and ongoing billing of the consumers.
		Lauira teaches to use the at least one proximity group of RFID tags (reading RFID tags at or near POS transaction stations, RFID tags on the products of a shopping basket) to determine at least one of: hidden purchase behaviors of consumers, popular purchase paths the consumers, and ongoing billing of the consumers (checkout process in presence/absence of a cashier) (Fig. 4-5, Abstract, Par 0002, Par 0016-0020, Par 0024-0025, Par 0027-0028).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Parshin by including the step to use the at least one proximity group of RFID tags to determine at least one of: hidden purchase behaviors of consumers, popular purchase paths the consumers, and ongoing billing of the consumers, as taught by Lauira for the purpose of providing an improved checkout process to maintain accurate inventory, as taught by Lauira (Par 0002, Par 0013).

Allowable Subject Matter
		Claims 4, 6, 7, 15, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Zhao et al (US 20190333245 A1) discloses to track the location of an object and detect proximity between different objects by using RFID systems in conjunction with a computer vision system (Fig. 2-3, Fig. 6-8, Par 0018-0025, Par 0032-0037, Par 0049-0050). 









Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473